DETAILED ACTION
This is the second Office Action regarding application number 16/585,602, filed on 09/27/2019, which claims priority to provisional application number 62/738,193, filed on 09/28/2018.
This action is in response to the Applicant’s Response dated 12/03/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-9 are currently pending.
Claim 1 is amended.
Claims 1-9 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 12/03/2021 have been carefully considered but they are not found persuasive.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant should amend the specification to clearly describe what is the “photovoltaic panel” recited in claim 1, or amend claim 1 and replace “photovoltaic panel” with other appropriate structure component terms.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a photovoltaic panel supported on each of the two solar panels”.  The examiner finds this recitation unclear and indefinite because photovoltaic and solar panels are generally understood to mean the same thing, and it is unclear if there is any difference between the two here in claim 1.  Further confusion is created because “solar panels” were not previously claimed and are added now by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BENN (US 6,396,239 B1).
Regarding claim 1, BENN teaches a portable solar power generator comprising: 
a foldable frame having two solar panels (see solar panels of Fig. 3), the foldable frame being hinged and adaptable to a first configuration in which the frame is closed, and a second configuration in which the foldable frame is open (Fig. 3 is a closed position and Fig. 7 is an open position); 
an energy storage module connected to the foldable frame, the energy storage module comprising a battery for storing energy, a DC output terminal (“DC power can be routed to a DC load,” col. 3, ll. 62-63), an inverter (inverter 106), and an AC output terminal (“AC sub panel,” col. 3, ll. 65-67) providing AC output from the inverter; 
the foldable frame further comprising a photovoltaic panel (PV panels 10) supported on each of the two solar panels, and a charge conductor (“electrically connected”) connectable to the energy storage module; 
the energy storage module comprising a controller (“charge controller”) adapted to control charging of the battery with energy received from the photovoltaic panels via the charge conductor. 

    PNG
    media_image1.png
    476
    308
    media_image1.png
    Greyscale

BENN does not disclose expressly that the energy storage module is detachable.  However, a skilled artisan would have found it obvious to make the batteries detachable/separable so that they can be replaced.  MPEP 2144.04(V)(C); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Regarding claim 6, BENN teaches or would have suggested the portable solar power generator of claim 1, further comprising connecting terminals adapted to connect to corresponding connecting terminals of another portable solar power generator unit and for transferring current between the connected solar power generators (second preferred embodiment with three generators connected together, col. 4, ll. 30-50; connecting terminals and wires would obviously be used to connect together multiple portable units). 

Regarding claim 9, BENN teaches or would have suggested the micro-grid comprising two or more electrically connected portable solar power generators of claim 1 (second preferred embodiment with three generators connected together, col. 4, ll. 30-50).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BENN (US 6,396,239 B1) in view of ARMSTRONG (US 2016/0294191 A1).
Regarding claim 3, BENN teaches or would have suggested the portable solar power generator of claim 1, but does not disclose expressly that the energy storage module comprises at least one lithium polymer (LiPo) battery for storing energy. 
ARMSTRONG teaches a portable solar power generator comprising an energy storage module having lithium polymer batteries for storing energy (para. 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify BENN and use lithium polymer 

Conclusion
No claim is allowed. 
BENN also discloses a hinge module 62 connecting the two frame parts, and handles for accessing and manipulating the energy storage module (i.e. battery enclosure).
NIXON (US 2002/0108648 A1) teaches a display that displays status information regarding the charging status of a portable solar power generator, and skilled artisans would find it obvious to add the display for status information.
The other features not addressed above that are recited in dependent claims 2, 4, 5, 7, and 8 were not found in the prior art to be obvious additions or modifications to the other identified prior art references.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721